COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-16-00425-CV


Legoland Discovery Centre (Dallas),         §    From the 342nd District Court
LLC
                                            §    of Tarrant County (342-275920-14)

v.                                          §    April 27, 2017

Superior Builders, LLC                      §    Opinion by Justice Gabriel

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s order. It is ordered that the trial court’s order is

reversed and the case is remanded to the trial court for entry of an order

compelling the parties’ dispute to arbitration pursuant to their arbitration

agreement.

      It is further ordered that appellee Superior Builders, LLC shall bear the

costs of this appeal, for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS



                                       By /s Lee Gabriel
                                           Justice Lee Gabriel